Case 20-10343-LSS   Doc 2326   Filed 03/05/21   Page 1 of 3
Case 20-10343-LSS   Doc 2326   Filed 03/05/21   Page 2 of 3

                    EXHIBIT A
                                      Case 20-10343-LSS                       Doc 2326                  Filed 03/05/21         Page 3 of 3
                                                                                         Exhibit A
                                                                                          Service List
                                                                                   Served as set forth below

                    Description                                Name                                Address             Fax                         Email        Method of Service
Core Parties                            Office of the United States Trustee   Attn: David L. Buchbinder         302-573-6497   david.l.buchbinder@usdoj.gov   Email
Office of the United States Trustee                                           Attn: Hannah Mufson McCollum                     hannah.mccollum@usdoj.gov
                                                                              844 King St, Suite 2207
                                                                              Lockbox 35
                                                                              Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                         Page 1 of 1
